PERRY, Judge
(concurring in the result):
I concur in the result. However, it cannot be said that the testimony of Commander Fitzwilliam was merely cumulative to that which might have been expected of the other former commanders, since they were the appellant’s commanders at different time periods. United States v. Williams, 3 M.J. 239 (C.M.A.1977). While it cannot be said that performance ratings in the usual case are an acceptable substitute for live testimony of the raters, id., I believe that under the peculiar facts of this case, it is legitimate to conclude that the uncontroverted character of the appellant’s service during the entire period adequately was established for purposes of shedding light on what would be an appropriate sentence for the appellant. See United States v. Lucas, 5 M.J. 167, 172 (C.M.A.1978) (footnote omitted), where we held:
Where evidence in the record of trial demonstrates beyond a reasonable doubt that the unadmitted testimony would not have tipped the balance in favor of the accused and the evidence of guilt is so strong as to show no reasonable possibility of prejudice to the appellant, reversal is not mandated.